                                             MARGARET A. MCLETCHIE, Nevada Bar No. 10931
                                         1
                                             ALINA M. SHELL, Nevada Bar No. 11711
                                         2   MCLETCHIE LAW
                                             701 East Bridger Ave., Suite 520
                                         3   Las Vegas, Nevada 89101
                                             Telephone: (702) 728-5300
                                         4
                                             Facsimile: (702) 425-8220
                                         5   Email: maggie@nvlitigation.com
                                             Attorneys for Plaintiff Todd Evans
                                         6
                                         7                                 UNITED STATES DISTRICT COURT
                                         8                                         DISTRICT OF NEVADA
                                         9
                                        10   TODD EVANS,                                        Case No.: 3:18-cv-00283-RCJ-WGC

                                        11                    Plaintiff,
                                                                                                 STIPULATION AND ORDER TO
                                        12   vs.                                                 EXTEND THE BRIEFING
                                        13                                                       SCHEDULE
(702)728-5300 (T) / (702)425-8220 (F)




                                             JAMES DZURENDA, et al.,                             (ECF No. 31)
 701 EAST BRIDGER AVE., SUITE 520




                                        14
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                                               Defendants.                       (SECOND REQUEST)
                                        15
                                        16
                                        17            Pursuant to LR IA 6-1, Plaintiff TODD EVANS and Defendants JAMES

                                        18   DZURENDA, ROMEO ARANAS, JOHN KEAST, DR. JONES, and DR. MAR

                                        19   (collectively “Defendants”), by and through their respective counsel, hereby stipulate and

                                        20   request that this Court extend the deadline to file Opening Briefs (ECF No. 31) by an

                                        21   additional twenty-one (21) days, extending the deadline from February 28, 2020 to March

                                        22   20, 2020. Parties further stipulate that the deadline for any responses shall be extended by

                                        23   three weeks from March 20, 2020 (ECF No. 31) until April 10, 2020. This is the second

                                        24   stipulation for extension of time for parties to file their Opening Briefs.

                                        25            This Request for an extension of time is not sought for any improper purpose or

                                        26   other purpose of delay. This request for extension is based upon the following:

                                        27            Counsel for Plaintiff TODD EVANS initiated this request due to conflicting

                                        28   deadlines in other cases. Specifically, counsel Alina M. Shell is counsel in In Re: D.O.T.



                                                                                            1
                                         1   Litigation (Eighth Judicial District Court Case No. A-19-787004-B). The court presiding
                                         2   over In Re: D.O.T. Litigation has set a discovery deadline of March 13, 2020, and scheduled
                                         3   trial for April 20, 2020. The demands of completing discovery in this multi-party
                                         4   consolidated case in advance of trial has interfered with counsel’s ability to complete the
                                         5   opening brief in this matter. Accordingly, counsel requires additional time to adequately
                                         6   represent Mr. Evans’ interests in this matter.
                                         7            WHEREFORE, the parties respectfully request that this Court extend the deadline
                                         8   to file Opening Briefs (ECF No. 31) to up to and including March 20, 2020 and any
                                         9   Responses to be filed by April 3, 2020.
                                        10            IT IS SO STIPULATED.
                                        11
                                             DATED this 26th day of February, 2020.               DATED this 26th day of February, 2020.
                                        12
                                             MCLETCHIE LAW                                        ATTORNEY GENERAL’S OFFICE
                                        13
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   /s/ Alina M. Shell                                    /s/ Douglas R. Rands
                                             Margaret A. McLetchie, NBN 10931                      Aaron D. Ford, Nevada Attorney General
                                        16   Alina M. Shell, NBN 11711                             Douglas R. Rands, Nevada Bar No. 3572
                                        17   701 E. Bridger Ave., Suite 520                        100 N. Carson Street
                                             Las Vegas, NV 89101                                   Carson City, Nevada 89701-4717
                                        18   Attorneys of Plaintiff Todd Evans                     Attorneys for Defendants
                                        19
                                        20                                             ORDER
                                        21                                             IT IS SO ORDERED.
                                        22
                                        23
                                        24
                                                                                       HONORABLE JUDGE WILLIAM G. COBB
                                        25                                             U.S. MAGISTRATE JUDGE
                                        26
                                                                                       DATED:             February 27, 2020
                                        27
                                        28


                                                                                              2
